UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-6943



CHRISTOPHER MICHAEL WATKINS,

                                              Plaintiff - Appellant,

          versus


B. G. COMPTON,

                                              Defendant - Appellee.


Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.   Jackson L. Kiser, Senior
District Judge. (CA-04-251-7)


Submitted:   January 10, 2005             Decided:   April 25, 2005


Before TRAXLER, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Christopher Michael Watkins, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Christopher Michael Watkins, a federal prisoner, appeals

the district court’s order denying relief on his petition filed

under 28 U.S.C. § 2241 (2000) for failure to exhaust administrative

remedies.      We have reviewed the record and find no reversible

error.      Accordingly, we affirm on the reasoning of the district

court.      See Watkins v. Compton, No. CA-04-251-7 (W.D. Va., filed

May   14,    2004;   entered   May   17,   2004);   see   also   Pelissero   v.

Thompson, 170 F.3d 442, 445 (4th Cir. 1999); Moscato v. Federal

Bureau of Prisons, 98 F.3d 757, 760 (3d Cir. 1996).               We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                     AFFIRMED




                                     - 2 -